DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 7/14/2021, amended claims 1, 13, and 28-29 are acknowledged. Claims 1, 12-16, and 22-29 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 12-16, and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futch (US Publication No. 2017/0132395 A1) (previously cited), further in view of Richling (US Publication No. 2014/0272846 A1) (previously cited) and Bitran et al. (US Publication No. 2018/0056130 A1) (previously cited).

	Regarding claim 1, Futch teaches a health and fitness monitoring system for suggesting discoveries to an individual, comprising: 
a database (50) comprising: 

an electronic device (20, 30) comprising: 
a user interface configured to interface with the individual regarding the goals (see [0038] and [0073]); 
a processor configured to interface with the database (see [0038] and [0073]); and 
a non-transitory computer readable medium having stored thereon a software platform (see [0038] and [0073]); 
wherein when executed by the processor the software platform is configured to cause the processor to: 
query the individual, using the user interface, regarding their perception of a goal of the goals (see [0076] and [0107]), and, 
interface with the database to select a subset of the discoveries to display to the individual on the user interface, the subset of the discoveries corresponding to the goal for the individual (see Figures 10A-12 and [0094], [0110], [0115], and [0122]).
It is noted Futch does not specifically teach the software platform causes the processor to automatically determine based on the query, a likely state of the individual corresponding to their readiness to change, wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to 
However, Richling teaches the software platform causes the processor to query the individual, using the user interface, regarding their perception of a goal (“motivation question”), and automatically determine based on the query, a likely state of the individual corresponding to their readiness to change (“motivation level”) (see Figures 1B and 3-5 and [0012]-[0013], [0030], [0064], [0074], and [0088]), wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to change, and automatically adjust the subset of the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change (see Figures 3-7 and [0021]-[0022], [0067]-[0069], [0077]-[0078], [0087], and [0093]). 
Bitran et al. teaches the software platform causes the processor to provide insights, via the user interface, identifying correlations between the discoveries (“health activity scheduling… types of user activities performed, the times at which the activities are performed, the duration of the activities, and the location of the activities”), the goals (“outcomes of interest”), and the domains (“sleep, exercise, stress, nutrition, productivity, disease prevention, and diabetes”) to help the individual correlate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futch to include the software platform causes the processor to automatically determine based on the query, a likely state of the individual corresponding to their readiness to change, wherein the subset of the discoveries corresponds to both the goal for the individual and the likely state of the individual corresponding to their readiness to change, and automatically adjust the subset of the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change, as disclosed in Richling, so as to present discoveries that represent behaviors that the participant is most willing to work on (see Richling: [0067]), thereby maximizing the participant’s chances of achieving his/her goals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futch to include the software platform causes the processor to provide insights, via the user interface, identifying correlations between the discoveries, the goals, and the domains to help the individual correlate the discoveries, the goals, and the domains, as disclosed in Bitran et al., so as to combine data from different sources to generate unique and differentiating insights depending on the data available (see Bitran et al.: [0065]).
Regarding claim 12, Futch teaches a method for suggesting discoveries to an individual comprising: 

receiving data electronically about the individual from a user interface regarding a goal of the goals for the individual (see [0038] and [0073]); 
querying, via a processor and the user interface, the individual regarding their perception of the goal (see [0076] and [0107]); 
selecting, via the processor, a subset of the discoveries to display to the individual from the database that correspond to the goal for the individual (see Figures 10A-12 and [0094], [0110], [0115], and [0122]). 
It is noted Futch does not specifically teach determining, via the processor and based on the query, a likely state of the individual corresponding to their readiness to change, wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to change, and adjusting, automatically via the processor, the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change. Further, Futch does not specifically teach providing insights, via the user interface, identifying correlations between the discoveries, the goals, and the domains to help the individual correlate the discoveries, the goals, and the domains.
However, Richling teaches querying, via the processor and the user interface, the individual regarding their perception of the goal (“motivation question”), and 
Bitran et al. teaches providing insights, via the user interface, identifying correlations between the discoveries (“health activity scheduling… types of user activities performed, the times at which the activities are performed, the duration of the activities, and the location of the activities”), the goals (“outcomes of interest”), and the domains (“sleep, exercise, stress, nutrition, productivity, disease prevention, and diabetes”) to help the individual correlate the discoveries, the goals, and the domains (see [0019], [0039]-[0041], [0068]-[0069], and [0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Futch to include determining, via the processor and based on the query, a likely state of the individual corresponding to their readiness to change, wherein the subset of the discoveries corresponds to the likely state of the individual corresponding to their readiness to change, and adjusting, automatically via the processor, the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change, as disclosed in Richling, so as to present discoveries that represent behaviors that the participant is most willing to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Futch to include providing insights, via the user interface, identifying correlations between the discoveries, the goals, and the domains to help the individual correlate the discoveries, the goals, and the domains, as disclosed in Bitran et al., so as to combine data from different sources to generate unique and differentiating insights depending on the data available (see Bitran et al.: [0065]).
Regarding claims 13 and 23, Richling teaches a likely state of the individual is categorized based on a transtheoretical model (see [0010], [0074], and [0079]).
Regarding claims 14 and 24, Futch teaches the domains include at least one of movement, nutrition, mindset, and rest (see [0091], [0094]-[0095], and [0123]). Bitran et al. teaches the domains include at least one of movement, nutrition, mindset, and rest (see [0068]).
Regarding claims 15 and 25, Futch teaches querying the individual regarding their progress through a previously selected discovery; and updating the selection of the subset of discoveries to display to the individual based on the query (see [0079], [0115], and [0122]). Bitran et al. teaches querying the individual regarding their progress through a previously selected discovery; and updating the selection of the subset of discoveries to display to the individual based on the query (see [0042] and [0079]).
Regarding claim 16 and 26, Futch teaches the querying the individual regarding their perception of the goal comprises querying the individual regarding a baseline 
Regarding claims 22 and 27, Futch teaches detecting via at least one sensor, physical or physiological data regarding the individual (see [0041] and [0073]), wherein the adjusting the subset of the discoveries is also based on the physical or physiological data (see [0076]), and wherein the physical or physiological data detected by the sensor comprises at least one of motion data, heart rate data, breathing data, step count data, distance data, location data, and weight data (see Table 1 and [0041] and [0073]). Bitran et al. teaches detecting via at least one sensor, physical or physiological data regarding the individual (see [0018], [0034], and [0038]), wherein the adjusting the subset of the discoveries is also based on the physical or physiological data (see [0038] and [0073]), and wherein the physical or physiological data detected by the sensor comprises at least one of motion data, heart rate data, breathing data, step count data, distance data, location data, and weight data (see [0018], [0034], [0038], and [0073]).
Regarding claims 28 and 29, Futch teaches the goals comprise at least one of look good, feel good, emotional wellbeing, athletic performance, eat healthier, increase focus, manage stress, improve mood, sleep better, maintain physical activity, be more active, increase energy, lose weight, and gain weight (see [0021] and [0088]-[0089]).

Response to Arguments
7/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that persons of skill in the art would not have modified Futch with Richling in the manner proposed in the above rejection, specifically arguing that the proposed modification would change the principle of operation of Futch. The Examiner respectfully disagrees and notes that Futch is concerned with health and wellbeing improvement through healthy habit formation and behavior change that is personalized to the user so as to keep users engaged over the long term and help each user learn their personal “triggers” for healthy habit formation (see [0021]). Richling is similarly concerned with altering a behavior of a participant by taking into account a motivation level of the participant (see [0012]). The Examiner respectfully disagrees with Applicant’s argument that Richling’s system is presented as an alternative to behavior modification systems or that Richling’s system negates the principle of operation of the system of Futch to motivate the user to change. Rather, Richling considers a user’s motivation to change in order to suggest an activity/intervention to alter the user’s behavior that is more likely to result in a positive health situation (see [0068]-[0069]). Contrary to Applicant’s argument, Richling is still expressly concerned with behavior modification, and one skilled in the art would readily understand that providing recommendations to the user that are based on the user’s willingness/motivation (i.e. recommending a behavior/activity/intervention that the user is willing to undertake rather than recommending something that the user is not interested in) would only enhance the principle of operation of Futch because it would provide recommendations that are most likely to be beneficial (see Richling: [0087]) and steer the user onto the optimal path to reach their goal (see Futch: [0076]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791